Citation Nr: 0611371	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of gunshot wound of the head with paralysis of 
side, and skull defect.

3.  Entitlement to service connection for residuals of right 
arm injury.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from July 1980 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO determined that new and 
material evidence had been submitted on the issue of 
entitlement to service connection for PTSD, reopened the 
claim and denied it.  The RO also determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of gunshot 
wound of the head with paralysis of side and skull defect and 
the claim remained denied.  

The veteran was also notified in June 2004 that his claim for 
service connection for laceration of his right arm (claimed 
as loss of use of right arm) had been administratively denied 
because the condition was not incurred in the line of duty.

The issues of entitlement to service connection for PTSD and 
for residual of gunshot wound to the head are reopened.  
However, further development is needed.  These issues and the 
issue of entitlement to service connection for residuals of a 
right arm injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will provide 
notification when further action is required on the part of 
the appellant.  


FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied entitlement to 
service connection for residuals of a gunshot wound of the 
head.  

2.  In a January 1998 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran was 
notified of the decision by letter dated in February 1998.  
He did not perfect an appeal to that decision, and it became 
final.  

3.  Evidence received since the June 1988 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim for residuals of a gunshot wound of the head, is 
not cumulative and redundant, and by itself or in connection 
with the evidence previously of record, raises a reasonable 
possibility of substantiating the claim.

4.  Evidence received since the January 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for PTSD, is not cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been received, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of gunshot 
wound to the head has been received, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003; a rating 
decision in June 2004; and a statement of the case in October 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  The Board 
notes that a November 2004 private medical statement 
submitted by the veteran was not considered by the RO in the 
statement of the case and a supplemental statement of the 
case after receipt of the November 2004 medical statement was 
not issued.  However, a remand for the agency of original 
jurisdiction to consider this evidence is not necessary in 
view of the Board's decision discussed herein that the 
November 2004 medical statement is new and material evidence 
and the claim is reopened and remanded for further 
development.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Dingess 
v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 519755 
(Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its duty to 
notify the appellant.

II.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Residuals of a gunshot wound to the head

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for entitlement to service connection for residuals of 
a gunshot wound of the head.  

The Board denied entitlement to service connection for 
residuals of a gunshot wound of the head in a June 1988 
decision as it was not the result of disease or disability 
incurred in or aggravated by service.  The Board concluded 
the veteran had a personality disorder which was not a 
condition for which service-connected benefits are payable 
and that an acquired psychiatric disorder was not incurred in 
or aggravated during service.  Reconsideration of this 
decision was denied in August 1991, May 1993, and November 
1994.  

A decision of the Board is final based upon the evidence then 
of record, and may not be reopened unless new and material 
evidence is presented or secured.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 20.1105 (2005).  The Board has a 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, regardless of what the RO 
may have determined in this regard.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Evidence considered at the time of the June 1988 Board 
decision consisted of service medical records, October 1981 
hospitalization records, a police investigative report in 
October 1981, May 1982 hospitalization records, a June 1982 
mental health evaluation, a private medical statement in 
December 1987, lay statements from family members and 
friends, and testimony at a January 1988 hearing before a 
panel of the Board.  

Evidence of record since the June 1988 Board decision 
includes a December 1992 psychological evaluation; his 
personnel file; report of a February 1993 mental evaluation; 
report of a March 1993 PTSD evaluation; private medical 
treatment reports in 1982, 1989 and 1993; and statements from 
the veteran.

In October 2003 the veteran requested to reopen his claim 
claiming that the self-inflicted gunshot wound of the head 
was due to PTSD.  Evidence submitted included duplicate 
copies of October 1981 records pertaining to the shooting; a 
September 2003 report of a psychological evaluation by H.L., 
Ph. D.; statements from the veteran; and duplicate copies of 
evidence previously submitted.  In addition, in a November 
2004 letter, a private medical doctor, Dr. B.L.C., FAAFP, 
opined that after review of specified records, the veteran's 
PTSD/mental illness is a direct result of his military 
service and that the gun shot wound was a direct result of 
that mental illness.  

With regard to the issue of entitlement to service connection 
for residuals of a gunshot wound of the head, in the Board's 
opinion, the medical opinion from Dr. B.L.C., presumed 
credible for this purpose, when viewed with that previously 
of record, is new and material evidence as defined by the 
regulation.  38 C.F.R. § 3.156(a).  It was not previously 
submitted to agency decisionmakers, it relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, it does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for residuals of a gunshot 
wound of the head may be reopened.  38 U.S.C.A. § 5108.  


IV.  PTSD

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for entitlement to service connection for PTSD.  

The RO denied entitlement to service connection for PTSD in 
December 1993.  Evidence considered at the time of the 
decision included service medical records, a hospital report 
from Our Lady of Lourdes Hospital where the veteran was 
admitted in October 1981 after having sustained a self-
inflicted gunshot wound to the head; a police report from 
Iberia Parish Sheriff's Department, report of VA examinations 
in February and March 1993 from VA Medical Center in New 
Orleans, report from New Iberia Mental Health Center, report 
from a private clinical psychologist, H.L., Ph. D., dated in 
December 1992, veteran's statement  received in April 1993, 
and a reply from the U.S. Army and Joint Services 
Environmental Support Group dated in December 1993.  

In December 1996 the veteran sought to reopen his claim.  He 
contended that his stressors involve a fellow soldier who 
shot five other soldiers and he submitted copies of newspaper 
articles reporting a shooting incident in June 1981 at a 
firing range near Camp Casey, 24 miles north of Seoul.  

The last final decision on entitlement to service connection 
for PTSD was in January 1998.  The veteran was notified of 
the decision and his appeal rights by letter dated in 
February 1998.  He did not appeal this decision; therefore it 
is a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

Evidence considered at the time of the January 1998 decision 
included service medical records, a reply from U.S. Armed 
Services Center for Research of Unit Records (USACRUR) dated 
in December 1997 and the veteran's personnel file.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The veteran submitted a claim in October 2003 seeking to 
reopen his claim of entitlement to service connection for 
PTSD.  He claimed that a report from Dr. H.J.L., Ph. D, dated 
in September 2003 was new and material evidence.  In 
addition, he submitted duplicate copies of service medical 
records, a copy of a letter from the RO dated in March 1996 
to a U.S. Senator regarding an earlier claim, and a lay 
statement from his mother.

On behalf of the veteran, throughout his claim, a member of 
Congress has submitted evidence primarily consisting of 
duplicate copies.     

At a psychological evaluation in September 2003 the veteran 
related his stressors as having failed in a "mission" to 
kill a man who had deliberately killed American soldiers on a 
firing range.  His distress about this matter was exacerbated 
because he was placed in the same psychiatric hospital with 
that man.  He also referred to stress in Korea due to being 
involved in DMZ missions and to having been "trained to 
kill," although he reported not having ever killed anyone.  
The diagnoses included dysthymic disorder and PTSD, delayed.  

Dr. L. commented that results of the assessment indicate no 
marked change in findings or opinion from those in the 
December 1992 psychological evaluation.  The veracity of his 
statements about trauma experienced in the Army could not be 
verified by the evaluation.  

In November 2003 the veteran provided information in support 
of his claim regarding events experienced during military 
service which he felt had contributed to his claim for 
service connection for PTSD.  The events were (1) being in 
the demilitarized zone (DMZ), (2), an arm injury due to 
waking up from nightmare causing deep lacerations due to 
experience on DMZ, (3) an American soldier killing and 
wounding other American soldiers, and (4) being placed on the 
same psychiatric ward as the soldier who shot other soldiers.  
He provided details about each event.  He also submitted 
duplicate copies of the reports concerning the October 1981 
shooting. 

In March 2004, the veteran submitted a December 1979 
Commanding Generals Guidance Letter that had been distributed 
to personnel assigned to the 2d U.S. Infantry Division, a 
combat ready division.  Also submitted were newspaper 
articles of incidents involving the military that occurred in 
Korea in 1976 and 1979.  In addition, he submitted duplicate 
copies of service medical records and newspaper articles.  
The veteran submitted copies of propaganda material and a 
photograph of a soldier killed by North Koreans.  He also 
claimed that he had been shown large photographs of two 
soldiers that had been hacked to death by North Koreans.  

In an August 2004 letter, the Louisiana Veterans Advocacy 
Group Inc. (LVAG) wrote about several veterans with claims 
before VA.  LVAG expressed contentions as to how the 
veteran's claim should have been handled and why he was 
entitled to service connection for his claims.  

A private medical doctor, Dr. B.L.C., FAAFP, wrote in 
November 2004 that after review of specified records, in his 
opinion, the veteran's PTSD/mental illness was a direct 
result of his military service.  

The veteran submitted additional statements and contentions.  
In a March 2004 statement, he also mentioned another trauma 
that was viewing a veteran who had suffered from burns when 
he set himself on fire and was in the same plane as the 
veteran on return to the U.S. returned from Korea.  In 
addition, in November 2004, the veteran contends that he was 
with a burn patient on the way home and that he had 
nightmares about the body bags of the soldiers killed by a 
fellow soldier.  In the veteran's substantive appeal received 
in November 2004 he could not swear that he had viewed the 
body bags while in Korea to the best of his knowledge.  
Doctors had explained to him that the doubt is part of his 
mental illness of PTSD.  He could not give any of the facts 
about the body bags but he stated that he had these body bags 
constantly in his nightmares and flashbacks.  

With regard to the issue of entitlement to service connection 
for PTSD, in the Board's opinion, the November 2004 medical 
opinion of Dr. B.L.C., presumed credible for this purpose, 
and when viewed with that previously of record, is new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a).  It was not previously submitted to agency 
decisionmakers, it relates to an unestablished fact necessary 
to substantiate the claim and by itself, or in connection 
with the evidence previously of record, it does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim for entitlement to service connection 
for PTSD may be reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
gunshot wound to the head is reopened, and the appeal is 
granted to this extent only.


REMAND

As discussed above, after a statement of the case was issued 
in October 2004, the veteran, through his Congressman, 
submitted a November 2004 medical statement from Dr. B.L.C., 
which also addressed the issue of entitlement to service 
connection for residuals of right arm injury.  Although the 
RO submitted this evidence to the Board, it did not issue a 
supplemental statement of the case addressing such evidence 
and the veteran did not submit a waiver of initial 
consideration of this evidence by the RO.  Accordingly, this 
issue is remanded to the RO for initial consideration of the 
private medical statement submitted in November 2004.  
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for PTSD and for 
residuals of gunshot wound of the head.  The veteran has 
described two additional stressors.  He has stated that he is 
unable to provide any facts surrounding his having viewed the 
body bags of fellow soldiers killed on a firing range by 
another soldier.  The veteran should be requested to furnish 
any identifying information regarding his other claimed 
stressor of being in a plane with a badly burned veteran when 
he returned from Korea.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  Inasmuch as the 
evidence contains a private medical opinion linking 
PTSD/mental illness to service, further development of 
medical evidence is necessary to decide the claim on the 
merits.  In addition, the veteran claims that he was 
hospitalized in service for psychiatric treatment.  VA's duty 
to assist the veteran includes obtaining medical records and 
a thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c)(4) (2005).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Request that the veteran provide 
identifying information regarding his claimed 
stressor of being in the same plane returning 
to the U.S. with a badly burned soldier who 
had set himself on fire.  If sufficient 
information is provided, request verification 
of this claimed stressor from the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) of any of the alleged stressors.  

2.  Request inpatient hospital records for 
psychiatric treatment during the veteran's 
period of service from January to July 1981 .  

3.  After securing the necessary 
authorization, request that Dr. B.L.C. submit 
any clinical records on which his opinion was 
based and/or the rationale for that opinion.  

4.  After the above has been accomplished to 
the extent possible, schedule the veteran for 
a VA PTSD examination.  
Specify any stressors that are determined to 
be established by the record, to include the 
prior verification of stressor information.  
Instruct the examiner that only those verified 
events may be considered for the purpose of 
determining whether the appellant was exposed 
to one or more stressors in service.  Provide 
the claims file to the examiner for review and 
the examination report should note that 
review.  The examiner should provide the 
following opinions.

a.  Is a diagnosis of PTSD warranted, in 
accordance with the criteria found in 
DSM-IV?

b.  If a diagnosis of PTSD is warranted, 
please specify whether any alleged 
stressor verified by the RO to be 
established by the record was sufficient 
to produce PTSD, and whether there is a 
link between the current PTSD and the 
verified inservice stressors.  

c.  If any mental disorder other than 
PTSD is diagnosed, discuss the 
relationship of that disorder to PTSD and 
specify which symptoms are associated 
with each disorder.  If any symptoms are 
common to more than one disorder, please 
so state.

5.  After undertaking any other development 
deemed essential in addition to that specified 
above, readjudicate the veteran's claim with 
consideration of all evidence received since 
the October 2004 statement of the case, that 
includes a specific determination as to 
whether or not the veteran "engaged in combat 
with the enemy.".  If any benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


